In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Friedman, J.), entered January 19, 1988, which upon a fact-finding order of the same court, dated January 5, 1988, made after an admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title II, for 18 months. The appeal brings up for review the fact-finding order of January 5, 1988, and the denial of that branch of the appellant’s motion which was to suppress identification testimony.
Ordered that the order of disposition is affirmed, without costs or disbursements.
On the instant appeal, the appellant argues, inter alia, that a pretrial identification procedure conducted by the police on July 1, 1987 was impermissibly suggestive. We disagree.
The record indicates that the appellant was well known to the victim prior to the crime. Accordingly, the July 1, 1987 identification procedure was "more in the nature of a confirmation” and thus "the issue of suggestiveness is not relevant” (People v Fleming, 109 AD2d 848, 849). We have reviewed the appellant’s remaining argument and find it to be without merit (People v Hawkins, 55 NY2d 474, 487). Mangano, J. P., Brown, Fiber and Sullivan, JJ., concur.